Per Curiam.
Defendant Winston Kirtley was tried by a judge sitting without a jury and convicted of possession of a stolen motor vehicle in violation of MCLA § 257.254 (Stat Ann 1968 Rev § 9.1954), which is part of the Motor Vehicle Title Act.
After the filing of briefs in this case, the Supreme Court released its opinion in People v. Morton (1970), 384 Mich 38, declaring that a charge of possession of a stolen vehicle brought under MCLA § 257.254, supra, unless coupled with a fraudulent intent to transfer title thereto, is not constitutionally permissible. Since this case involves a charge of possession of a stolen motor vehicle not germane to a fraudulent title transfer, the Morton rule, if applicable to this defendant, would require that the conviction be set aside.
The opinion in Morton, supra, does not indicate whether the decision there announced was to have retroactive application. The fact that this appeal was pending decision by this Court at the time Morton was released impels the conclusion that it be followed here.
The decision of the trial court is reversed without a new trial.